Dear Mr. Steele:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. On behalf of the Hospital Service District No. 2 of the Parish of Beauregard ("District"), you have asked for our opinion on matters related to the Louisiana Public Bid Law. Your request indicates that the District purchased a building in DeRidder which formerly housed the Deridder Clinic. Specifically, you ask whether the District's Lessee and Management Company can undertake the improvement and renovation of this building without soliciting sealed bids.
As a public entity, as defined in La.Rev.Stat. 38:2211, the District is subject to the provisions of the Louisiana Public Bid Law. La.Rev.Stat. 38:2211 et seq.
Under Louisiana's Public Bid Law, contracts for public works projects exceeding $150,000 must be advertised and let to the lowest responsible and responsive bidder. La.Rev.Stat. 38:2212. A public works project is defined as the "erection, construction, alteration, improvement, or repair of any public facility or immovable property owned, used, or leased by a public entity." La.Rev.Stat. 38:2211.
The building in question is owned by the District and District funds will be used to improve and renovate the building. Thus, following the specific language of La.Rev.Stat. 38:2211 and 38:2212, if the improvement and renovation project exceeds $150,000, the project must be competitively bid. The fact that the District's Lessee and Management Company would undertake the project on the District's behalf is of no consequence. The key concern is that the building in question is owned by the District and District funds will be used to renovate the building. *Page 2 
We trust this adequately responds to your request. If our office can be of further assistance, please do not hesitate to contact us.
Yours very truly,
JAMES D. "BUDDY" CALDWELL ATTORNEY GENERAL
BY:__________________________ MICHAEL J. VALLAN Assistant Attorney General
JDC/MJV/crt